Title: From George Washington to Armand-Louis de Gontaut Biron, duc de Lauzun, 10 May 1783
From: Washington, George
To: Lauzun, Armand-Louis de Gontaut Biron, duc de


                  
                     sir
                     Head Quarters. 10th May 1783
                  
                  I had not the Honor to receive your favor of the 1st instant, until the 7th—Being at that Time at Orange Town on a Conference with Sir Guy Carleton, it had a circuitous Route to make before it reached me—This Circumstance you will be so good as to admit as an Apology for my not giving you an earlier Reply.
                  I have now the Honor to mention to you, as I did some Time ago to the Minister of France, that, viewing the Peace so near a final Conclusion, I could not hold my self justified in a desire to detain the Troops under your Command, from the Expectations of their Sovereign; or to prevent their own Wishes of a Return to their Native Country & Friends.
                  Nor can I omit, on this Occasion, to express to you Sir! & to all the brave Officers & Soldiers of your Corps, the high Esteem I have for them; and the Regard I shall ever entertain of their Services in the Cause of the United States, to whose Independence & Establishment as a Nation, they have contributed a noble share.
                  Your particular Services Sir! with the politeness Zeal & Attention which I have ever experienced from you, have made deep & lasting Impressions on my Mind—& will serve to endear you in my Remembrance—It would have been a great satisfaction to me to have had further Opportunity to have given you, in person, these Assurances of my Regard, could your Orders have admitted your longer Continuence in the Country—But My Regret at parting with you will be somewhat softened by the flattering Hope you are pleased to give me, that I may have the Satisfaction of embracing you again in America—where, you may be assured, I shall ever most sincerely rejoice in an Opportunity of having it in my power to convince you of the very particular Esteem & Attachment, with which I have the Honor to be sir Your most Obedient &c.
                  
               